Citation Nr: 1633478	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  05-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1993 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and February 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and Houston, Texas.  Jurisdiction over the claim has since transferred to the Jackson, Mississippi RO.  

When this matter was most recently before the Board in February 2014, the Board denied service connection for a neck condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's February 2014 decision and remanding the case for compliance with the terms of the JMR.  In the JMR, the parties determined that the Board provided an inadequate statement of reasons or bases as it appeared to rely exclusively on the 2009 C&P opinion, which the Court had previously found inadequate, regarding the theory that Veteran's neck condition was aggravated by, or secondary to, his service-connected low-back disorder.   

In November 2015 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with degenerative disc disease of the cervical spine and contends that the condition is secondary to his lumbar spine arthritis.  In August 2016 the Veteran submitted new and material evidence in the form of treatment records from his chiropractor regarding such a possibility.  However, as no waiver of AOJ consideration was received, the claim must be remanded so that these records can be considered.  38 C.F.R. §§ 19.37(a), 20.1304(c).

Furthermore, the Board has now received multiple opinions on the issue of secondary service connection including a specialist statement on the matter in April 2016, which concluded that the Veteran's cervical spine condition was neither caused nor aggravated by his lumbar arthritis but also stated that the opinion may be less accurate owing to the lack of MRI's, CT scans, or spinal x-rays available for review.  As such, the Board concludes that a new examination is necessary.  See Daves v. Nicholson, 21 Vet App 46   (2007) (when VA's duty to provide a medical examination is triggered, this duty includes the requirement that it provide reasonable tests and other examinations necessary to render a meaningful medical opinion); see also Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991) (holding that the duty to assist includes providing additional testing or examinations recommended by a VA examiner).

Additionally, as the recent opinion from the Veteran's chiropractor raises the possibility that the Veteran's cervical disc disease may have been caused or aggravated by PTSD, that contention should be addressed.  As such, a new examination is warranted which addresses and reconciles the previous opinions of record.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

Finally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's degenerative disc disease of the cervical spine (1) was caused by his lumbar spine arthritis or by PTSD or (2) has been aggravated by his lumbar spine arthritis or by PTSD.  

If the examiner finds that the Veteran's cervical degenerative disc disease was not caused by his lumbar spine arthritis or PTSD but has been aggravated by either, then he/she should state the baseline level of severity of the degenerative disc disease, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's lumbar spine arthritis or PTSD. 

A response and supporting rationale regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner is also requested to consider and if appropriate respond to the findings and opinions contained in the July 2013 VA cervical spine examination, the April 2016 opinion by Dr. H.M. and the opinion from the Veteran's chiropractor received in August 2016.  
 
The examiner should review the Veteran's claims file, conduct any necessary testing, including taking x-ray or MRI imaging if appropriate, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




